ROBERT L. BLAND, Judge.
Claimant’s Chrysler automobile was parked for a funeral on Spruce street, in Morgantown, West Virginia, on April 21, 1944. State road commission truck no. 430-30 passed it and a sign projecting from the bed of the road truck sideswiped claimant’s car, causing damages thereto for which claim is made in the sum of $20.40, the amount of repair bill.
The claim is concurred in by the head of the department concerned and its payment is approved by an assistant attorney general.
An award is made in favor of claimant James M. Campbell for the said sum of twenty dollars and forty cents ($20.40).